Name: Commission Regulation (EC) No 260/2008 of 18 March 2008 amending Regulation (EC) No 396/2005 of the European Parliament and of the Council by establishing Annex VII listing active substance/product combinations covered by a derogation as regards post harvest treatments with a fumigant (Text with EEA relevance)
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  European Union law;  means of agricultural production
 Date Published: nan

 19.3.2008 EN Official Journal of the European Union L 76/31 COMMISSION REGULATION (EC) No 260/2008 of 18 March 2008 amending Regulation (EC) No 396/2005 of the European Parliament and of the Council by establishing Annex VII listing active substance/product combinations covered by a derogation as regards post harvest treatments with a fumigant (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in and on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular the second subparagraph of Article 18(3) thereof, Whereas: (1) Several Member States have indicated to the Commission the need for a derogation from the maximum residue levels set out in Annexes II and III, specifying the crops and pesticides for which that derogation is needed. Such a derogation should allow Member States to authorise, further to a post-harvest treatment with a fumigant on their own territory, residue levels for active substances which exceed the limits specified in those Annexes in order to prevent trade disruption of stored products that underwent post-harvest treatments with fumigants. (2) Regulation (EC) No 396/2005 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The text in the Annex to this Regulation is added to Regulation (EC) No 396/2005, as Annex VII. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 70, 16.3.2005, p. 1. Regulation as amended by Commission Regulation (EC) No 178/2006 (OJ L 29, 2.2.2006, p. 3). ANNEX ANNEX VII Active substance/product combinations, as referred to in Article 18(3) Active substance Product in Annex I (Code number) Hydrogen phosphide Fruit (0100000), Vegetables (0200000), Pulses (0300000), Oilseeds and oil fruits (0400000), Cereals (0500000), Tea, coffee, herbal infusions and cocoa (0600000), Spices (0800000). Aluminiumphosphide Fruit (0100000), Vegetables (0200000), Pulses (0300000), Oilseeds and oil fruits (0400000), Cereals (0500000), Tea, coffee, herbal infusions and cocoa (0600000), Spices (0800000). Magnesiumphosphide Fruit (0100000), Vegetables (0200000), Pulses (0300000), Oilseeds and oil fruits (0400000), Cereals (0500000), Tea, coffee, herbal infusions and cocoa (0600000), Spices (0800000). Sulfurylfluoride Fruit (0100000), Cereals (0500000).